UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7606



ROGER OSBORN,

                                            Plaintiff - Appellant,

          versus


JOSEPH P. SACCHET, Warden; MARYLAND STATE
DEPARTMENT OF CORRECTIONS; MARYLAND STATE
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; CORRECTIONAL MEDICAL SERVICE, INCOR-
PORATED; LLOYD WATERS, Warden; ANTHONY SWETZ,
Health Services, DPSCS; JOHN STAFFORD, Doctor,
Medical Director, Correctional Medical Ser-
vices; ALAN GRAVES, Doctor, DDS; ROBERT TES-
TONI, Doctor, DDS; HARRY HEISE, Doctor, DDS;
DOCTOR MOUBAREK, Physician, Correctional Medi-
cal Services; ELEANOR BOWLES, Regional Health
Care Administrator; ROBERT H. MILLER, Case
Management Supervisor, Retired; OLIN BRAKE,
Case Management Supervisor, MCI-H,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
1952-MJG)


Submitted:   February 8, 2001          Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Roger Osborn, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland; Philip Melton Andrews, Michael
Joseph Lentz, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roger Osborn appeals the district court’s denial of his

motions for summary judgment, for a criminal investigation, for

appointment of counsel and other pretrial motion.   We dismiss the

appeal for lack of jurisdiction because the orders Osborn seeks to

appeal are not appealable.    This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   The orders here appealed are neither final orders nor

appealable interlocutory or collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                 2